DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 05/13/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image capturing unit; a compressing unit; a control unit in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
6.	Claims 1, 10, and 11 are objected to because of the following informalities:   
The limitation “a first compression method” and “a second compression method” used in claims 1, 10, and 11 are unclear what the compression methods are referred to.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro  (JP 5803814B2) (hereinafter Yoshihiro) (cited by IDS).
	Regarding claim 1,   Yoshihiro discloses an image capturing apparatus (e.g. see Fig. 1; abstract) comprising: 
	an image capturing unit  configured to capture an image of a subject (e.g. see Fig. 1, paragraphs 0012, 0013: the imaging unit 200); 
	a compressing unit configured to compression-encode video data acquired by the image capturing unit in units of group of pictures (GOP) (e.g. see Fig. 1, paragraphs 0014-0016: the video encoding unit 10), wherein the compressing unit performs compression-encoding using a first compression method or a second (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264), the first compression method generating encoded data of a GOP that is decodable without referring to a previous GOP, and the second compression method generating encoded data of a GOP that is decoded with reference to a previous GOP (e.g. see Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053); and 
	a control unit configured to perform control to record the video data acquired by the image capturing unit (e.g. see Fig. 1, abstract, paragraphs 0014, 0026, 0027: a recoding control unit 90; Fig. 7, paragraphs 0041-0044) on a plurality of recording mediums (e.g. see Fig. 1, abstract: recording mediums 410, 420), wherein the control unit performs control to record, on a first recording medium of the plurality of recording mediums (e.g. see Fig. 1, abstract, paragraphs 0020, 0021, 0023: first recording mediums 410 and second recording 420), the video data acquired by the image capturing unit before a recording start instruction is input, and performs control to record, on a second recording medium of the plurality of recording mediums, the video data acquired by the image capturing unit in response to the recording start instruction being input (e.g. see Fig. 1, paragraphs 0023, 0024, 0026: recording start/stop; Fig. 7, paragraphs 0041, 0041, 0044: a recording start instruction), 
	wherein the control unit (e.g. see Fig. 1) performs control to record, on the first recording medium, the video data compression-encoded using the first compression method before the recording start instruction is input (e.g. see Fig. 1, paragraphs 0023, 0024, 0026: recording start/stop; Fig. 7, paragraphs 0041, 0041, 0044: a recording start instruction; paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264). 
	Regarding claim 2, Yoshihiro discloses  the image capturing apparatus according to claim 1, wherein the control unit performs control to record, on the first recording medium, the video data compression-encoded using the first compression method before the recording start instruction is input, and performs control to record, on the first recording medium and the second recording medium (e.g. see Fig. 1, paragraphs 0023, 0024, 0026: recording start/stop; Fig. 7, paragraphs 0041, 0041, 0044: a recording start instruction; paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264), the video data compression-encoded using the first compression method and the second compression method after the recording start instruction is input (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264; Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053). 
	Regarding claim 3, Yoshihiro discloses the image capturing apparatus according to claim 1, wherein the control unit performs control to record the video data, on the second recording medium (e.g. see Fig. 1, abstract, paragraphs 0020, 0021, 0023: first recording mediums 410 and second recording 420), starting from a GOP including a frame corresponding to a timing at which the recording start instruction is input, the GOP being compression-encoded using the first compression method (e.g. see Fig. 1, paragraphs 0023, 0024, 0026: recording start/stop; Fig. 7, paragraphs 0041, 0041, 0044: a recording start instruction; paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264). 
	Regarding claim 4, Yoshihiro discloses the image capturing apparatus according to claim 3, wherein the control unit performs control to record the video data including GOPs compression-encoded using the second compression method for a GOP (e.g. see Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053) including a frame corresponding to a timing at which the recording start instruction is input and subsequent GOPs (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264). 
	Regarding claim 5, Yoshihiro discloses the image capturing apparatus according to claim 3, wherein the control unit performs control to record video data including both the video data compression-encoded using the first compression method and the video data compression-encoded using the second compression method for a GOP including a frame corresponding to a timing at which the recording start instruction is input and subsequent GOPs (e.g. see Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053). 
	Regarding claim 6, Yoshihiro discloses the image capturing apparatus according to claim 5, wherein the control unit performs control to record the video data including GOPs compression-encoded using the first compression method (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264) at a predetermined cycle for a GOP including a frame corresponding to a timing (e.g. see Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053). 
	Regarding claim 7, Yoshihiro discloses the image capturing apparatus according to claim 1, wherein, while video data is recorded on both the first recording medium and the second recording medium (e.g. see Fig. 1, abstract, paragraphs 0020, 0021, 0023: first recording mediums 410 and second recording 420), when a recording stop instruction is input, the control unit performs control to stop recording on the second recording medium and continue recording the video data on the first recording medium, and after the recording on the second recording medium has been stopped, the control unit performs control to record the video data compression-encoded using the first compression method on the first recording medium (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264). 
	Regarding claim 8, Yoshihiro discloses the image capturing apparatus according to claim 1, wherein, when the video data is recorded on both the first recording medium and the second recording medium (e.g. see Fig. 1, abstract, paragraphs 0020, 0021, 0023: first recording mediums 410 and second recording 420), the same video data compression-encoded by the compressing unit is recorded (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264). 
Regarding claim 9, Yoshihiro discloses the image capturing apparatus according to claim 1, wherein, when a time length represented by the encoded video data recorded on the first recording medium reaches a predetermined value while the encoded video data is being recorded on both the first recording medium and the second recording medium (e.g. see Fig. 1, abstract, paragraphs 0020, 0021, 0023: first recording mediums 410 and second recording 420), the control unit performs a closing process for closing files recorded on the first recording medium and the second recording medium, performs an opening process for opening new files to be recorded on the first recording medium and the second recording medium, and controls the compressing unit to perform encoding using the first compression method (e.g. see paragraphs 0015-0017: different encoding format such as MPEG2, MPEG-4 AVC, H.264) on a leading GOP recorded in a file immediately after the opening process, and controls the compressing unit to perform encoding using a compression method including at least the second compression method on GOPs subsequent to the leading GOP (e.g. see Figs. 4-5B, paragraphs 0031-0033: GOP; Fig. 6, paragraphs 0038-0040; also see Figs. 8, 10, paragraphs 0050-0053). 
	Regarding claim 10, this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 11, this claim is a non-transitory computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the non-transitory computer-readable storage medium performs the same limitations cited in 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486